Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 1 of 26 Page ID #:1




   1   Laurence M. Rosen (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
   2
       355 South Grand Avenue, Suite 2450
   3   Los Angeles, CA 90071
   4   Telephone: (213) 785-2610
       Facsimile: (213) 226-4684
   5   Email: lrosen@rosenlegal.com
   6
       Counsel for Plaintiff
   7
   8                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11
        JASON J. HAMLIN, Individually and     No.
        on behalf of all others similarly
  12    situated,                             CLASS ACTION COMPLAINT
  13                                          FOR VIOLATIONS OF THE
                      Plaintiff,              FEDERAL SECURITIES LAWS
  14
  15                  v.                      CLASS ACTION
  16
        YAYYO, INC., RAMY             JURY TRIAL DEMANDED
  17    EL-BATRAWI, JONATHAN ROSEN,
        KEVIN PICKARD, HARBANT S.
  18
        SIDHU, JEFFREY GUZY,
  19    CHRISTOPHER MIGLINO, PAUL
  20    RICHTER, AEGIS CAPITAL CORP.,
        and WESTPARK CAPITAL, INC.,
  21
  22                  Defendants.
  23
  24
  25
  26
  27
  28

                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 2 of 26 Page ID #:2




   1            Plaintiff Jason J. Hamlin (“Plaintiff”), individually and on behalf of all other

   2   persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

   3   complaint against Defendants (defined below), alleges the following based upon
   4   personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
   5   belief as to all other matters, based upon, inter alia, the investigation conducted by
   6   and through his attorneys, which included, among other things, a review of the
   7   Defendants’ public documents, announcements, public filings, wire and press
   8   releases published by and regarding YayYo, Inc. (“YayYo,” or the “Company”),
   9   and information readily obtainable on the Internet. Plaintiff believes that
  10   substantial evidentiary support will exist for the allegations set forth herein after a
  11   reasonable opportunity for discovery.
  12                                NATURE OF THE ACTION
  13            1.    This is a class action on behalf of persons or entities who purchased
  14   or otherwise acquired publicly traded YayYo securities pursuant and/or traceable
  15
       to the registration statement and related prospectus (collectively, the “Registration
  16
       Statement”) issued in connection with YayYo’s November 14, 2019 initial public
  17
       offering (the “IPO” or “Offering”), seeking to recover compensable damages
  18
       caused by Defendants’ violations of the Securities Act of 1933 (the “Securities
  19
       Act”).
  20
                2.    In November 2019, Defendants held the IPO, issuing approximately
  21
       2,625,000 shares to the investing public at $4.00 per share, pursuant to the
  22
       Registration Statement.
  23
                3.    By the commencement of this action, the Company’s shares trade
  24
  25   significantly below the IPO price. As a result, investors were damaged.

  26                               JURISDICTION AND VENUE

  27            4.    The claims alleged herein arise under and pursuant to Sections 11,

  28   12(a)(2) and 15 of the Securities Act, 15 U.S.C. §§77k, 771(a)(2) and 77o.
                                                    1
                          CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                 THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 3 of 26 Page ID #:3




   1          5.     This Court has jurisdiction over the subject matter of this action

   2   pursuant to 28 U.S.C. §1331 and Section 22 of the Securities Act (15 U.S.C. §77v).

   3          6.     This Court has jurisdiction over each defendant named herein because
   4   each defendant has sufficient minimum contacts with this District so as to render
   5   the exercise of jurisdiction by this Court permissible under traditional notions of
   6   fair play and substantial justice. The Company is also headquartered in this District.
   7          7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and
   8   §22(a) of the Securities Act (15 U.S.C. §77v(a)) as a significant portion of the
   9   Defendants’ actions, and the subsequent damages took place within this District.
  10          8.     In connection with the acts, conduct and other wrongs alleged in this
  11   complaint, Defendants, directly or indirectly, used the means and instrumentalities
  12   of interstate commerce, including but not limited to, the United States mails,
  13   interstate telephone communications and the facilities of a national securities
  14   exchange. Defendants disseminated the statements alleged to be false and
  15
       misleading herein into this District, and Defendants solicited purchasers of YayYo
  16
       securities in this District.
  17
                                             PARTIES
  18
              9.     Plaintiff, as set forth in the accompanying Certification, purchased the
  19
       Company’s securities at artificially inflated prices during the Class Period and was
  20
       damaged upon the revelation of the corrective disclosure.
  21
              10.    Defendant YayYo purports to, through its subsidiaries, operate an
  22
       online peer-to-peer booking platform that rents standard passenger vehicles to self-
  23
       employed ridesharing drivers and manages a fleet of standard passenger vehicles
  24
  25   to be rented directly to drivers in the ridesharing economy.

  26          11.    The Company is incorporated in Delaware and its head office is

  27   located at 433 N. Camden Drive, Suite 600, Beverly Hills, California 90210.

  28   YayYo securities traded on the NASDAQ exchange from the IPO until February
                                                 2
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 4 of 26 Page ID #:4




   1   20, 2020 under the ticker symbol “YAYO.” Following its delisting from the

   2   NASDAQ exchange, YayYo securities have traded on the OTC Pink market since

   3   February 20, 2020 under the ticker symbol “YAYO.”
   4         12.   Defendant Ramy El-Batrawi (“El-Batrawi”) founded YayYo and
   5   served as its Chief Executive Officer (“CEO”) from the inception of the Company
   6   until October 4, 2018, then as Acting CEO from November 17, 2018 to February
   7   1, 2019, and as a member of the Company’s Board of Directors (the “Board”)
   8   between November 2016 and September 2019. Due to his checkered past, at the
   9   insistence of the NASDAQ Defendant El-Batrawi resigned all positions at YayYo
  10   in September 2019 so that the Company could be taken public. On January 26,
  11   2020, Defendant El-Batrawi purports to have been reappointed CEO of YayYo and
  12   as a member of its Board.
  13         13.   Defendant Jonathan Rosen (“Rosen”) was at the time of the IPO
  14   YayYo's CEO.
  15
             14.   Defendant Kevin F. Pickard (“Pickard”) was at the time of the IPO
  16
       YayYo's Chief Financial Officer, Secretary, and a member of its Board.
  17
             15.   Defendant Jeffrey J. Guzy (“Guzy”) was at the time of the IPO a
  18
       member of the Company’s Board.
  19
             16.   Defendant Christopher Miglino (“Miglino”) was at the time of the IPO
  20
       a member of the Company’s Board.
  21
             17.   Defendant Harbant S. Sidhu (“Sidhu”) was at the time of the IPO a
  22
       member of the Company’s Board.
  23
             18.   Defendant Paul Richter (“Richter”) was at the time of the IPO a
  24
  25   member of the Company’s Board.

  26         19.   Defendants El-Batrawi, Rosen, Pickard, Guzy, Miglino, Sidhu, and

  27   Richter are sometimes referred to herein as the “Individual Defendants.”

  28
                                               3
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 5 of 26 Page ID #:5




   1         20.    Each of the Individual Defendants signed or authorized the signing of

   2   the Registration Statement, solicited the investing public to purchase securities

   3   issued pursuant thereto, hired and assisted the underwriters, planned and
   4   contributed to the IPO and Registration Statement, and attended road shows and
   5   other promotions to meet with and present favorable information to potential
   6   YayYo investors, all motivated by their own and the Company’s financial interests.
   7         21.    Defendant Westpark Capital, Inc. (“Westpark”) is an investment
   8   banking firm that acted as an underwriter of the Company’s IPO, helping to draft
   9   and disseminate the IPO documents. Westpark’s corporate headquarters is located
  10   at 1900 Avenue of The Stars, Third Floor, Los Angeles, CA 90067.
  11         22.    Defendant Aegis Capital Corp. (“Aegis”) is an investment banking
  12   firm that acted as an underwriter of the Company’s IPO, helping to draft and
  13   disseminate the IPO documents. Aegis’ address is 810 7th Avenue, New York, NY
  14   10019.
  15
             23.    Defendants Westpark and Aegis are referred to herein as the
  16
       “Underwriter Defendants.”
  17
             24.    Pursuant to the Securities Act, the Underwriter Defendants are liable
  18
       for the false and misleading statements in the Registration Statement as follows:
  19
             (a)    The Underwriter Defendants are investment banking houses that
  20
       specialize in, among other things, underwriting public offerings of securities. They
  21
       served as the underwriters of the IPO and shared substantial fees from the IPO
  22
       collectively. The Underwriter Defendants arranged a roadshow prior to the IPO
  23
       during which they, and representatives from the Company, met with potential
  24
  25   investors and presented highly favorable information about the Company, its

  26   operations and its financial prospects.

  27         (b)    The Underwriter Defendants also obtained an agreement from the

  28   Company and the Individual Defendants that YayYo would indemnify and hold
                                                 4
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 6 of 26 Page ID #:6




   1   the Underwriter Defendants harmless from any liability under the federal securities

   2   laws.

   3           (c)   Representatives of the Underwriter Defendants also assisted the
   4   Company and the Individual Defendants in planning the IPO, and purportedly
   5   conducted an adequate and reasonable investigation into the business and
   6   operations of the Company, an undertaking known as a “due diligence”
   7   investigation. The due diligence investigation was required of the Underwriter
   8   Defendants in order to engage in the IPO. During the course of their “due
   9   diligence,” the Underwriter Defendants had continual access to internal,
  10   confidential, current corporate information concerning the Company’s most up-to-
  11   date operational and financial results and prospects.
  12           (d)   In addition to availing themselves of virtually unlimited access to
  13   internal corporate documents, agents of the Underwriter Defendants met with the
  14   Company’s lawyers, management and top executives and engaged in “drafting
  15
       sessions.” During these sessions, understandings were reached as to: (i) the strategy
  16
       to best accomplish the IPO; (ii) the terms of the IPO, including the price at which
  17
       the Company’s securities would be sold; (iii) the language to be used in the
  18
       Registration Statement; what disclosures about the Company’s would be made in
  19
       the Registration Statement; and (iv) what responses would be made to the SEC in
  20
       connection with its review of the Registration Statement. As a result of those
  21
       constant contacts and communications between the Underwriter Defendants’
  22
       representatives and the Company’s management and top executives, the
  23
       Underwriter Defendants knew of, or in the exercise of reasonable care should have
  24
  25   known of, the Company’s existing problems as detailed herein.

  26           25.   The Underwriter Defendants caused the Registration Statement to be

  27   filed with the SEC and declared effective in connection with the offers and sales of

  28
                                                 5
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 7 of 26 Page ID #:7




   1   securities registered thereby, including those to Plaintiff and the other members of

   2   the Class

   3         26.    The Company, the Individual Defendants, and the Underwriter
   4   Defendants are referred to herein, collectively, as the “Defendants.”
   5                          SUBSTANTIVE ALLEGATIONS
   6                                      Background
   7         27.    In June 2016, Defendant El-Batrawi incorporated YayYo in Delaware.
   8         28.    Defendant El-Batrawi has a checkered past. On April 13, 2006,
   9
       Defendant El-Batrawi was named, along with other officers, directors, and/or
  10
       associates of Genesis Intermedia, Inc., as defendants in a SEC enforcement action.
  11
       In the SEC's complaint filed in SEC v. El-Batrawi, et al., Case No. 2:06-cv-02247-
  12
       CAS-VBK (C.D. Cal.), the SEC charged Defendant El-Batrawi with violations of
  13
       Section 17(a) of the Securities Act and Section 10(b) and Rule 10b-5 of the
  14
       Securities and Exchange Act of 1934, in connection with a stock loan and
  15
       manipulation scheme. The SEC enforcement action alleged, among other things,
  16
       that the defendants had violated antifraud provisions of federal securities laws by
  17
       orchestrating a scheme to manipulate the stock price of Genesis Intermedia, Inc., a
  18
  19   now-defunct public company that was also based in California. On April 1, 2010,

  20   Defendant El-Batrawi settled the SEC enforcement action by entering into a final

  21   judgment by consent with the SEC. In connection with the settlement of the SEC
  22   enforcement action charges, the U.S. District Court for the Central District of
  23   California entered a consent decree against Defendant El-Batrawi, which, among
  24   other things, barred him from acting as an officer or director of a public company
  25   for a period of five years following the date of entry of the final judgment by
  26   consent.
  27         29.    As Defendants prepared to take YayYo public in the IPO, given
  28
                                                6
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 8 of 26 Page ID #:8




   1   Defendant El-Batrawi's history of securities law violations, the NASDAQ refused

   2   to permit a listing of the Company's shares unless Defendant El-Batrawi resigned

   3   from his positions and relinquished all authority and control over YayYo prior to
   4   the effective date of the IPO. Defendant Rosen was hired by the Company in
   5   February 2019 and appointed as CEO in October 2019.
   6               YayYo’s False and/or Misleading Registration Statement
   7         30.    On April 30, 2018, YayYo filed with the SEC a registration statement
   8   on Form S-1, which in combination with subsequent amendments on Forms S-1/A
   9   and filed pursuant to Rule 424(b)(4), are collectively referred to the Registration
  10   Statement and issued in connection with the IPO.
  11         31.    On November 14, 2019, YayYo filed with the SEC the final prospectus
  12
       for the IPO of common stock on Form 424B4 (the “Prospectus”), which forms part
  13
       of the Registration Statement. In the IPO, YayYo sold 2,625,000 shares at $4.00
  14
       per share, purportedly the “[t]otal gross proceeds from the offering were
  15
       $10,500,000[.]”
  16
             32.    The Registration Statement was negligently prepared and, as a result,
  17
       contained untrue statements of material facts or omitted to state other facts
  18
       necessary to make the statements made not misleading, and was not prepared in
  19
       accordance with the rules and regulations governing its preparation.
  20
             33.    The Registration Statement stated the following, in pertinent part,
  21
  22   regarding Defendant El-Batrawi’s role with the Company:

  23         On October 4, 2018, Mr. El-Batrawi resigned as Chief Executive
             Officer. He then was appointed Acting Chief Executive Officer on
  24         November 17, 2018. On February 1, 2019, Mr. El-Batrawi resigned
  25         from his position as Acting Chief Executive Officer of the Company
             upon the appointment of Jonathan Rosen as Chief Executive Officer.
  26         Mr. El-Batrawi resigned as our director effective as of September 1,
  27         2019.
  28
                                               7
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 9 of 26 Page ID #:9




   1         (Emphasis added.)

   2         34.   The Registration Statement claimed that Defendant Rosen was
   3   operating independently as CEO and stated, in pertinent part:
   4         We depend on a small number of executive officers and other members
   5         of management to work effectively as a team, to execute our business
             strategy and operating business segments, and to manage employees
   6
             and consultants. Our success will be dependent on the personal
   7         efforts of our Chief Executive Officer, our directors and such other
             key personnel. Any of our officers or employees can terminate his or
   8
             her employment relationship at any time, and the loss of the services
   9         of such individuals could have a material adverse effect on our
  10         business and prospects. Mr. El-Batrawi, the founder and original
             Chairman of the Board and original Chief Executive Officer of the
  11         Company from its incorporation of the Company, resigned from all
  12         positions with the Company as a condition for being approved for
             listing on The Nasdaq Capital Market.
  13
  14         (Emphasis added.)
  15
             35.   The Registration Statement stated the following, in pertinent part,
  16
       regarding the purported sale of Defendant El-Batrawi's equity ownership:
  17
             As a condition to approving the Company’s common stock for listing
  18         on The Nasdaq Capital Market, X, LLC, an entity that is wholly-
  19         owned and controlled by Ramy El-Batrawi, our founder and former
             Chief Executive Officer and former director, agreed to sell
  20         12,525,000 of its 15,425,000 shares of common stock. The
  21         12,525,000 shares (the “Private Shares”) were sold pursuant to an
             exemption from registration to four existing Company shareholders
  22         who qualify as accredited investors (as that term is defined in
  23         Securities Act Rule 501(a)). The Private Shares were sold at $3.00 per
             share in exchange for non-recourse, non-interest-bearing promissory
  24
             notes with maturities ranging from one year to eighteen months. As a
  25         result of the sale, X, LLC’s beneficial ownership shall be reduced to
  26         9.9% of the shares outstanding after the completion of this Offering.
             We will not receive any proceeds from the sale of the Private Shares.
  27         If the offering contemplated by this registration statement is not
  28         consummated by January 31, 2020, the parties have agreed to unwind
                                               8
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 10 of 26 Page ID #:10




    1        the sale of the Private Shares transaction in compliance with applicable
             law. Mr. El-Batrawi has also entered into a Voting Trust Agreement
    2        (the “Trust”) pursuant to which the voting power of all of his
    3        remaining 2,900,000 shares of common stock will be controlled by a
             trustee who will use the voting power of the common stock held in the
    4        Trust to vote on all matters presented for a vote of stockholders in the
    5        same proportion that the shares of common stock not subject to the
             Trust voted on such matters.
    6
    7                                    *      *     *
    8
             Mr. El-Batrawi has entered into a Voting Trust Agreement (the
    9        “Trust”) pursuant to which the voting power of all of his outstanding
   10        common stock will be controlled by a trustee who will use the voting
             power of the common stock held in the Trust to vote on all matters
   11        presented for a vote of stockholders in the same proportion that the
   12        shares of common stock not subject to the Trust voted on such matters.
             The Trust shall be irrevocable, and shall terminate upon the earlier of
   13        (a) the written agreement of the Company, the trustee and a duly
   14        authorized representative of Nasdaq, or (b) the date upon which the
             Company is not listed on a security exchange controlled by Nasdaq.
   15
   16                                    *      *     *
   17
             Voting Trust
   18
   19        Mr. El-Batrawi has entered into a Voting Trust Agreement pursuant
             to which the voting power of all of his outstanding common stock
   20        will be controlled by a trustee who will use the voting power of the
   21        common stock held in the Trust to vote on all matters, other than
             certain extraordinary matters, presented for a vote of stockholders in
   22        the same proportion that the shares of common stock not subject to the
   23        Trust voted on such matters. Mr. El-Batrawi’s entrance into the Voting
             Trust Agreement is a condition for the Company’s approval for listing
   24
             on The Nasdaq Capital Market.
   25
   26        The Trust shall be irrevocable, and shall terminate upon the earlier of
             (a) the written agreement of the Company, the trustee and a duly
   27        authorized representative of Nasdaq, or (b) the date upon which the
   28        Company is not listed on a security exchange controlled by Nasdaq.
                                                9
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 11 of 26 Page ID #:11




    1
             The trustee, initially one of our directors, Harbant S. Sidhu, shall
    2        have discretion to vote the Trust’s shares on all extraordinary
    3        matters which shall include any merger, consolidation, business
             combination, share exchange, restructuring, recapitalization or
    4        acquisition involving the Company or any similar transaction or the
    5        sale, lease, exchange, pledge, mortgage or transfer of all or a
             material portion of the Company’s assets.
    6
    7                                   *     *     *
    8
             To the best of our knowledge, except as otherwise indicated, each of
    9        the persons named in the table has sole voting and investment power
   10        with respect to the shares of our common stock beneficially owned
             by such person, except to the extent such power may be shared with a
   11        spouse. To our knowledge, none of the shares listed below are held
   12        under a voting trust or similar agreement, except as noted. To our
             knowledge, there is no arrangement, including any pledge by any
   13        person of securities of the Company, the operation of which may at
   14        a subsequent date result in a change in control of the Company.
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             10
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 12 of 26 Page ID #:12




    1         (Emphasis added.)

    2         36.      The Registration Statement stated the following, in pertinent part,
    3   regarding “Use of Proceeds'” from the IPO:
    4         We currently intend to use the net proceeds to us from this primary
    5         offering to purchase vehicles to add to our fleet of passenger vehicles
              made available for rent through our wholly-owned subsidiary, Distinct
    6
              Cars, and for general corporate purposes, including working capital
    7         and sales and marketing activities.
    8
                                            *      *     *
    9
   10         The principal purposes of this primary offering are to increase our
              capitalization and financial flexibility, increase our visibility in the
   11         marketplace and create a public market for our common stock. As of
   12         the date of this prospectus, we cannot specify with certainty all of the
              particular uses for the net proceeds to us from this primary offering.
   13         However, we currently intend to use the net proceeds to us from this
   14         primary offering to add to our fleet of passenger vehicles made
              available for rent through the Company’s wholly-owned subsidiary,
   15
              Distinct Cars, and for general corporate purposes, including working
   16         capital, sales and marketing activities. We may also use a portion of
   17         the net proceeds for the acquisition of, or investment in, technologies,
              solutions or businesses that complement our business, although we
   18         have no present commitments or agreements to enter into any
   19         acquisitions or investments.
   20         37.      The Registration Statement stated the following, in pertinent part,
   21   regarding Anthony Davis, its former President, CEO, and Director of YayYo:
   22
                    • Anthony Davis was the “Former President, Chief Executive
   23                 Officer, Director[,]” having served in those capacities between
   24                 2017 and 2018 and was paid $20,000 in salary;

   25               • That “[o]n December 1, 2016 . . . Mr. Davis . . . received non-
   26                 qualified stock options expiring on December 31, 2018, entitling
                      [him] to purchase 100.000 shares of Company common stock at
   27                 an exercise price of $1.00 per share at any time on or after June
   28                 1, 2017”; and
                                                  11
                          CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                 THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 13 of 26 Page ID #:13




    1
                    • That “[o]n November 29, 2016, the Company and Mr. Davis, a
    2                 former executive officer of the Company, entered into an offer
    3                 of employment agreement with the Company setting forth an
                      initial base salary for Mr. Davis's first three months of service
    4                 and performance under his term of employment with the
    5                 Company. As set forth under the employment offer, Mr. Davis
                      was entitled to receive (i) $15,000 for his service in the month
    6
                      of December 2016, (ii) $10,000 for service performed during the
    7                 month of January, 2017 and an additional $10,000 for service
    8                 performed by Mr. Davis during the month of February 2017.”

    9         38.      The Registration Statement downplayed and underreported its
   10   indebtedness to the social media company Social Reality, Inc., which changed its
   11   name to “SRAX, Inc.” in August 2019 (“SRAX”). Specifically, the Registration
   12   Statement stated, in pertinent part, that “[d]uring the year ended December 31,
   13   2018, the Company incurred $334,471 for advertising and digital media services
   14
        from Social Reality” and that “[a]t December 31, 2018, the Company had an amount
   15
        due of $334,471 to Social Reality.” In addition to failing to disclose the full amount
   16
        owed to SRAX at the time of the IPO, the Registration Statement failed to disclose
   17
        that the debt was then overdue and that YayYo had been delaying making the
   18
        payment while it carried out its IPO.
   19
              39.      The statements contained in ¶¶ 31-38 were materially false and/or
   20
        misleading because they misrepresented and failed to disclose the following adverse
   21
        facts pertaining to the Company’s business, operations and prospects, which were
   22
        known to Defendants or recklessly disregarded by them. Specifically, the
   23
   24   Registration Statement was false and/or misleading and/or failed to disclose that:

   25   (1) Defendant El-Batrawi continued to exercise supervision, authority, and control

   26   over YayYo, and was intimately involved, on a day-to-day basis, with the business,

   27   operations, and finances of the Company, including assisting the Underwriter
   28   Defendants in marketing YayYo's IPO; (2) Defendant El-Batrawi never sold the
                                                  12
                          CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                 THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 14 of 26 Page ID #:14




    1   12,525,000 “Private Shares” and continued to own a controlling interest in YayYo

    2   despite the NASDAQ’s insistence that he retain less than a 10% equity ownership

    3   interest in connection with the listing agreement; (3) Defendants promised certain
    4   creditors of YayYo that in exchange to their agreeing to purchase shares in the IPO
    5   – in order to permit the Underwriter Defendants to close the IPO – YayYo would
    6   repurchase those shares after the IPO; (4) Defendants intended to repurchase shares
    7   purchased by creditors of YayYo in the IPO using IPO proceeds; (5) YayYo owed
    8   its former President, CEO, and Director a half of million dollars at the time of the
    9   IPO; (6) YayYo owed SRAX $426,286 in unpaid social media costs, most of which
   10   was more than a year overdue as payment had been delayed while YayYo attempted
   11   to complete its IPO; and (7) as a result, Defendants’ statements about the
   12   Company’s business, operations, and prospects were materially false and
   13   misleading and/or lacked a reasonable basis at all relevant times.
   14                               THE TRUTH EMERGES
   15
              40.     On January 13, 2020, YayYo filed with the SEC a Form 8-K
   16
        announcing that “[o]n January 10, 2020, YayYo Inc. [] entered into an Executive
   17
        Employment Agreement [] with the Company's Chief Executive Officer, Jonathan
   18
        Rosen, pursuant to which Mr. Rosen will continue to serve as the Company’s Chief
   19
        Executive Officer for one year or until terminated in accordance with the
   20
        Agreement.”
   21
              41.     On January 24, 2020, YayYo filed an action for declaratory judgement
   22
        and permanent injunction against Defendant El-Batrawi in the Superior Court of
   23
        the State of California, County of Los Angeles, Case No. 20STCP00309, alleging
   24
   25   in pertinent part:

   26         Despite leaving the Company following concerns from NASDAQ
              regarding his involvement in the day-to-day operations of YayYo in
   27         September 2019, Defendant [El-Batrawi] has engaged in a
   28         continuous course of actions misrepresenting himself as affiliated
                                                13
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 15 of 26 Page ID #:15




    1         with, speaking on behalf of, and authorized or empowered by YayYo.
              In so doing, Defendant [El-Batrawi] has purported to bind the
    2         Company to contracts, direct its employees, change its website, and
    3         event to attempted to sell the Company to its competitors.
    4         (Emphasis added.)
    5
              42.   In a declaration filed with YayYo’s complaint in support of a
    6
        temporary restraining order, Defendant Rosen testified that despite having
    7
        promised in September 2019 in connection with his resignation to have “no formal
    8
    9   or informal affiliation between the Company and [El-Batrawi], expect [sic] for

   10   [his] minority ownership (less than 10%) in the Company” (emphasis in original),

   11   “[Defendant El-Batrawi] [had] continue[d] to operate and hold himself out as if a
   12   director or officer of YayYo, or as an otherwise authorized representative of the
   13   same.” Defendant Rosen further testified that despite the Registration Statement
   14   having expressly stated that Defendant El-Batrawi had already sold the 12,525,000
   15   shares of YayYo prior to the IPO, in reality “Defendant El-Batrawi ha[d] failed
   16   and/or refused to sell his shares of stock in the Company . . .” Defendant Rosen
   17   further admitted this had all been going on since September 2019, well before the
   18   IPO, including testifying in pertinent part that “[s]ince [September 2019],
   19   Defendant El-Batrawi has engaged in a continuous and escalating pattern of
   20   behavior destructive to YayYo. . . .” Defendant Rosen testified that Defendant El-
   21   Batrawi’s misconduct between September 2019 and January 2020 had included,
   22   among other things, contacting competitors, suppliers, and vendors of YayYo and
   23   negotiating with them as a representative of YayYo; meeting with financiers and
   24
        investment firms about investing in YayYo and claiming to represent YayYo;
   25
        hiring a public relations firm for YayYo and producing and airing commercials for
   26
        YayYo on the Fox Business Channel; attempting to hire two marketing firms for
   27
        YayYo; and directing that changes be made to YayYo’s website.
   28
                                                14
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 16 of 26 Page ID #:16




    1         43.    On January 27, 2020, YayYo filed a Form 8-K with the SEC

    2   announcing that Defendants Guzy, Miglino, and Richter had been replaced as

    3   Board members and that Defendant Rosen was no longer the CEO of YayYo. The
    4   8-K stated in pertinent part:
    5         By the written consent of the holders of more than a majority of the
              shares of YayYo, Inc. (the “Company”) then entitled to vote at an
    6         election of directors, Messrs. Jeffrey J. Guzy, Christopher Miglino
    7         and Paul Richter were removed as directors of the Company,
              effective January 22, 2020. On January 24, 2020, the remaining
    8
              directors of the Company elected Douglas M. Mox, John P. O’Neill
    9         and Stephen M. Sanchez as directors to fill such vacancies, each to
   10         hold office until the earlier of the expiration of the term of office of the
              director whom he has replaced, a successor is duly elected and
   11         qualified or the earlier of such director’s death, resignation,
   12         disqualification or removal. Stephen M. Sanchez was elected as the
              Chairman of the Board of Directors (the “Board”).
   13
   14                                       *      *      *
   15
              In addition to the above, on January 26, 2020, Jonathan Rosen
   16         resigned from his position as the Company’s Chief Executive
   17         Officer. Mr. Rosen informed the Board that his resignation was for
              “Good Reason,” as that term is defined in Mr. Rosen’s employment
   18         agreement with the Company dated January 10, 2020. The Company
   19         disagrees with Mr. Rosen’s characterization of the circumstances
              surrounding his resignation and does not believe that “Good Reason”
   20         exists for Mr. Rosen’s resignation.
   21
              (Emphasis added.)
   22
   23         44.    On February 10, 2020, YayYo issued a press release entitled “YayYo,
   24   Inc. Announces Intention to Voluntarily Delist Its Common Stock From the
   25   NASDAQ Capital Market Effective February 20, 2020” disclosing that the new
   26   Board would delist YayYo common stock from the NASDAQ, stating:
   27         BEVERLY HILLS, Calif., Feb. 10, 2020 (GLOBE NEWSWIRE) --
   28         YayYo, Inc. (NASDAQ: YAYO) (the “Company” or “YayYo”) today
                                                  15
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 17 of 26 Page ID #:17




    1         announced its intention to voluntarily delist its common stock from
              the NASDAQ Stock Market (“NASDAQ”) effective on February 20,
    2         2020. The Company expects that its common stock will be approved
    3         for quotation on the OTCQB from and after that date. The Company
              has elected to effect the voluntary delisting of its common stock after
    4         discussions with NASDAQ’s staff and based on the determination of
    5         the Company’s board of directors that voluntarily delisting the
              common stock from the NASDAQ is in the best interests of the
    6
              Company and its stockholders. NASDAQ has advised the Company
    7         that it believes that the Company has failed the conditions for
              continued listing of its common stock set forth in Listing Rule
    8
              5250(a). The voluntary delisting will permit the Company to operate
    9         its business free from restrictions imposed by NASDAQ rules and the
   10         conditions applicable to the listing of the Company’s common stock
              on the NASDAQ.
   11
   12         The Company has notified NASDAQ of its intent to voluntarily delist
              its common stock from the NASDAQ. The Company currently
   13         anticipates that it will file with the Securities and Exchange
   14         Commission a Form 25 relating to the delisting of its common stock
              on or about February 20, 2020 and expects the delisting of its common
   15
              stock to be effective ten days thereafter. The purpose of the Form 25
   16         filing is to effect the voluntary delisting from the NASDAQ of the
   17         Company’s outstanding common stock. The Company does not
              expect the delisting to have any adverse effects on its business
   18         operations.
   19
              (Emphasis added.)
   20
   21         45.    On February 11, 2020, SRAX filed a collection action against YayYo
   22   in the Superior Court of the State of California for the County of Los Angeles, Case
   23   No. 20STVV05559, alleging that SRAX had provided media services to the
   24   Company dating back to 2018, claiming breach of contract and related causes of
   25   action. SRAX alleged that YayYo then owed it $645,286 – including $426,286 for
   26   services rendered prior to time of the IPO. In its complaint, SRAX alleged that
   27   YayYo claimed to be “unable to pay” for the services prior to the IPO “apparently
   28
                                                16
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 18 of 26 Page ID #:18




    1   due to a delay in its [IPO].” Though the invoices for the services attached to the

    2   complaint filed by SRAX were signed by Defendant El-Batrawi, an email attached

    3   to the complaint dated January 24, 2020 from Defendant Rosen stated that other
    4   than $50,000 that had apparently been paid to SRAX from the IPO proceeds on
    5   January 23, 2020, YayYo would be unable to pay the rest of the outstanding bill
    6   until it obtained additional outside financing.
    7         46.    On March 3, 2020, YayYo filed a with the SEC a Form 8-K
    8   announcing the following:
    9         On February 28, 2020, the Board of Directors (the “Board”) of
   10         YayYo Inc. (the “Company”) appointed Ramy El-Batrawi as the
              Company’s Chief Executive Officer and as a member of the Board,
   11         effective immediately. Mr. El-Batrawi has not been appointed to serve
   12         on any committees of the Board at this time and will receive no
              compensation in connection with his appointment as Chief Executive
   13         Officer or his service on the Board.
   14
              Mr. El-Batrawi, 58, is a founder of the Company and previously served
   15
              as its Chief Executive Officer from June 2016 until February 2019 and
   16         as a director from June 2016 until September 2019. Mr. El-Batrawi is
   17         the founder and sole owner of PDQ Pickup LLC, a moving and
              logistics company, which he founded in December 2018. Since May
   18         2015, he has been the owner of X, LLC, a private investment firm.
   19         Prior thereto, Mr. El-Batrawi was the owner and chief executive
              officer of Growth Strategy Investments, LLC, a private investment
   20         firm.
   21
              There are no family relationships, as defined in Item 401 of Regulation
   22         S-K, between Mr. El-Batrawi and any of the Company’s executive
   23         officers or directors or persons nominated or chosen to become a
              director or executive officer. There is no arrangement or
   24
              understanding between Mr. El-Batrawi and any other person
   25         pursuant to which Mr. El-Batrawi was appointed as Chief Executive
   26         Officer.

   27         During the year ended December 31, 2018, the Company paid
   28         management fees of $205,000, to a company that is owned by Mr. El-
                                                 17
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 19 of 26 Page ID #:19




    1         Batrawi. Beginning on February 1, 2019, the Company entered into a
              consulting agreement with Mr. El-Batrawi and paid $167,000 under
    2         the consulting agreement. The consulting agreement was terminated
    3         effective September 1, 2019.
    4         (Emphasis added.)
    5
              47.   On March 3, 2020, former YayYo President, CEO, and Director
    6
        Anthony Davis filed a complaint for damages, declaratory relief, failure to pay
    7
        wages in violation of labor code 201, et. seq., violation of California's Unfair
    8
    9   Competition Laws (Business & Professions Code § 17200, et seq.), breach of

   10   contract, intentional misrepresentation and fraud, and promissory fraud against

   11   YayYo, alleging in pertinent part:
   12         Plaintiff Anthony Davis is an experienced, c-suite level executive that
              agreed to join Yayyo [sic], a ridesharing startup company, as its CEO,
   13         for a salary well below his market rate in exchange for the written
   14         promise of stock options made by Yayyo founder and then CEO Ramy
              El-Batrawi.
   15
   16         After only five (5) months of service and in accordance with his
   17         responsibilities under an employment agreement, Plaintiff determined
              that Ramy El-Batrawi could not be trusted because he regularly
   18         ignored legal counsel regarding SEC matters and flouted Board
   19         protocols and industry norms for corporate compliance. Specifically,
              El-Batrawi filed fraudulent and materially misleading documents with
   20         the SEC that Yayyo continues to use to deny Plaintiff the
   21         compensation he is owed.
   22         Instead of remaining in an untenable position due to El-Batrawi's
   23         illegal and fraudulent conduct, Plaintiff negotiated a separation written
              agreement through a consulting agreement that described the agreed
   24
              upon compensation owed to Plaintiff, including specific language
   25         regarding payment from the stock options and other cash owed. To
   26         date, despite numerous good faith attempts to be paid pursuant to the
              written agreements, Yayyo refuses to honor its obligations thereunder.
   27
   28                                        *    *     *
                                                 18
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 20 of 26 Page ID #:20




    1
              Based on the written agreements, Yayyo and El-Batrawi caused
    2         damages to Davis in the amount of at least $454,086.39 for losses
    3         related to cash compensation, expenses and the stock options value,
              plus attorney's fees and costs. Plaintiff also seeks injunctive relief
    4         requiring Yayyo to amend the SEC filings (Form S-1/A) so as to not
    5         mislead the public.
    6
              (Emphasis in original.)
    7
              48.    On April 13, 2020, the Company filed with the SEC a Form 8-K
    8
    9   announcing the following:

   10         On April 2, 2020, X, LLC, a company wholly-owned and controlled
              by Ramy El-Batrawi, the Chief Executive Officer and a Director of
   11         YayYo, Inc. (the “Company”), loaned $50,000 to the Company, and
   12         on April 6, 2020, X, LLC, loaned an additional $100,000 to the
              Company. These loans were made under an oral agreement, are
   13         secured by all of the assets of the Company and its subsidiaries, bear
   14         no interest, and are payable 30 days after the date of the loan. The
              Company will use the proceeds of these loans for general working
   15
              capital purposes.
   16
   17         (Emphasis added.)

   18         49.   On April 28, 2020, FirstFire Global Opportunities Fund, LLC
   19   (“FirstFire”) filed a complaint against the Underwriter Defendants in the U.S.
   20   District Court for the Southern District of New York, Case No. l:20-cv-03327.
   21   Among other things, FirstFire alleges that the Registration Statement used to
   22   conduct the IPO was materially false and misleading because it concealed
   23   Defendant El-Batrawi's ongoing control over the company and its IPO process.
   24
        FirstFire further alleges that when the Underwriter Defendants were unable to raise
   25
        the full $10 million required by NASDAQ to close the IPO, Defendant El-Batrawi
   26
        fabricated a $1.2 million commitment purportedly from a trust, which turned out
   27
        to be a lie. FirstFire also alleges that the Underwriter Defendants and Defendant
   28
                                                19
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 21 of 26 Page ID #:21




    1   El-Batrawi solicited creditors and shareholders to invest more money to close the

    2   IPO, and “sought to sweeten the attraction of such further investment” by agreeing

    3   that YayYo would “immediately” pay them back from the IPO proceeds, an
    4   “unlawful act” that would “materially misrepresent the Offering and fraudulently
    5   mislead investors[.]” FirstFire further alleges that the Underwriter Defendants told
    6   investors that YayYo planned to use the IPO proceeds to purchase vehicles, as well
    7   as for general corporate purposes, including working capital and sales and
    8   marketing activities, but that in reality YayYo had no intention to do so.
    9         50.    Since the IPO, and as a result of the disclosure of material adverse facts
   10   omitted from the Company’s Registration Statement, YayYo’s stock price has
   11   fallen significantly below its IPO price, damaging Plaintiff and Class members.
   12         51.    As of the filing of this Complaint, YayYo’s stock trades at
   13   approximately 40¢ per share, a 90% decline from the price the stock was offered at
   14   the IPO.
   15
              52.    Additionally, due to the materially deficient Registration Statement,
   16
        Defendants have also violated their independent, affirmative duty to provide
   17
        adequate disclosures about adverse conditions, risk and uncertainties. Item 303 of
   18
        SEC Reg. S-K, 17 C.F.R. §229.303(a)(3)(ii) requires that the materials incorporated
   19
        in a registration statement disclose all “known trends or uncertainties” reasonably
   20
        expected to have a material unfavorable impact on the Company’s operations.
   21
              53.    As a result of Defendants’ wrongful acts and omissions, and the
   22
        precipitous decline in the market value of the Company’s securities, Plaintiff and
   23
        other Class members have suffered significant losses and damages.
   24
   25                 PLAINTIFF’S CLASS ACTION ALLEGATIONS

   26         54.    Plaintiff brings this action as a class action on behalf of all those who

   27   purchased the Company’s securities pursuant and/or traceable to the Registration

   28   Statement (the “Class”). Excluded from the Class are Defendants and their
                                                 20
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 22 of 26 Page ID #:22




    1   families, the officers and directors and affiliates of Defendants, at all relevant

    2   times, members of their immediate families and their legal representatives, heirs,

    3   successors or assigns and any entity in which Defendants have or had a controlling
    4   interest.
    5          55.    The members of the Class are so numerous that joinder of all members
    6   is impracticable. While the exact number of Class members is unknown to Plaintiff
    7   at this time and can only be ascertained through appropriate discovery, Plaintiff
    8   believes that there are at least thousands of members in the proposed Class. Record
    9   owners and other members of the Class may be identified from records maintained
   10   by the Company or its transfer agent and may be notified of the pendency of this
   11   action by mail, using the form of notice similar to that customarily used in
   12   securities class actions.
   13          56.    Plaintiff’s claims are typical of the claims of the members of the Class,
   14   as all members of the Class are similarly affected by Defendants’ wrongful conduct
   15
        in violation of federal law that is complained of herein.
   16
               57.    Plaintiff will fairly and adequately protect the interests of the members
   17
        of the Class and has retained counsel competent and experienced in class and
   18
        securities litigation.
   19
               58.    Common questions of law and fact exist as to all members of the Class
   20
        and predominate over any questions solely affecting individual members of the
   21
        Class. Among the questions of law and fact common to the Class are:
   22
               (a)    whether Defendants violated the Securities Act;
   23
               (b)    whether the Registration Statement contained false or misleading
   24
   25   statements of material fact and omitted material information required to be stated

   26   therein; and to what extent the members of the Class have sustained damages and

   27   the proper measure of damages.

   28
                                                  21
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 23 of 26 Page ID #:23




    1         59.    A class action is superior to all other available methods for the fair

    2   and efficient adjudication of this controversy since joinder of all members is

    3   impracticable. Furthermore, as the damages suffered by individual Class members
    4   may be relatively small, the expense and burden of individual litigation make it
    5   impossible for members of the Class to individually redress the wrongs done to
    6   them. There will be no difficulty in the management of this action as a class action.
    7                                        COUNT I
    8                   For Violations of Section 11 of the Securities Act
    9                                 Against All Defendants
   10         60.    Plaintiff incorporates all the foregoing by reference.
   11         61.    This Count is brought pursuant to §11 of the Securities Act, 15 U.S.C.
   12   §77k, on behalf of the Class, against all Defendants.
   13         62.    The Registration Statement contained untrue statements of material
   14   facts, omitted to state other facts necessary to make the statements made not
   15
        misleading, and omitted to state material facts required to be stated therein.
   16
              63.    Defendants are strictly liable to Plaintiff and the Class for the
   17
        misstatements and omissions.
   18
              64.    None of the Defendants named herein made a reasonable investigation
   19
        or possessed reasonable grounds for the belief that the statements contained in the
   20
        Registration Statement were true and without omissions of any material facts and
   21
        were not misleading.
   22
              65.    By reason of the conduct herein alleged, each Defendant violated or
   23
        controlled a person who violated §11 of the Securities Act.
   24
   25         66.    Plaintiff acquired the Company’s securities pursuant to the

   26   Registration Statement.

   27         67.    At the time of their purchases of YayYo securities, Plaintiff and other

   28   members of the Class were without knowledge of the facts concerning the wrongful
                                                 22
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 24 of 26 Page ID #:24




    1   conduct alleged herein and could not have reasonably discovered those facts prior

    2   to the disclosures herein.

    3         68.    This claim is brought within one year after discovery of the untrue
    4   statements and/or omissions in the Offering that should have been made and/or
    5   corrected through the exercise of reasonable diligence, and within three years of
    6   the effective date of the Offering. It is therefore timely.
    7                                         COUNT II
    8                  Violations of Section 12(a)(2) of the Securities Act
    9                                 Against All Defendants
   10         69.    Plaintiff incorporates all the foregoing by reference.
   11         70.    By means of the defective Prospectus, Defendants promoted,
   12   solicited, and sold YayYo securities to Plaintiff and other members of the Class.
   13         71.    The Prospectus for the IPO contained untrue statements of material
   14   fact, and concealed and failed to disclose material facts, as detailed above.
   15
        Defendants owed Plaintiff and the other members of the Class who purchased the
   16
        Company’s securities pursuant to the Prospectus the duty to make a reasonable and
   17
        diligent investigation of the statements contained in the Prospectus to ensure that
   18
        such statements were true and that there was no omission to state a material fact
   19
        required to be stated in order to make the statements contained therein not
   20
        misleading. Defendants, in the exercise of reasonable care, should have known of
   21
        the misstatements and omissions contained in the Prospectus as set forth above.
   22
              72.    Plaintiff did not know, nor in the exercise of reasonable diligence
   23
        could Plaintiff have known, of the untruths and omissions contained in the
   24
   25   Prospectus at the time Plaintiff acquired YayYo securities.

   26         73.    By reason of the conduct alleged herein, Defendants violated

   27   §12(a)(2) of the Securities Act, 15 U.S.C. §77l(a)(2). As a direct and proximate

   28   result of such violations, Plaintiff and the other members of the Class who
                                                  23
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 25 of 26 Page ID #:25




    1   purchased YayYo securities pursuant to the Prospectus sustained substantial

    2   damages in connection with their purchases of the shares. Accordingly, Plaintiff

    3   and the other members of the Class who hold the securities issued pursuant to the
    4   Prospectus have the right to rescind and recover the consideration paid for their
    5   shares, and hereby tender their securities to Defendants sued herein. Class members
    6   who have sold their securities seek damages to the extent permitted by law.
    7         74.    This claim is brought within one year after discovery of the untrue
    8   statements and/or omissions in the Offering that should have been made and/or
    9   corrected through the exercise of reasonable diligence, and within three years of
   10   the effective date of the Offering. It is therefore timely.
   11                                        COUNT III
   12                     Violations of Section 15 of the Securities Act
   13                           Against the Individual Defendants
   14         75.    Plaintiff incorporates all the foregoing by reference.
   15
              76.    This cause of action is brought pursuant to §15 of the Securities Act,
   16
        15 U.S.C. §77o against all Defendants except the Underwriter Defendants.
   17
              77.     The Individual Defendants were controlling persons of YayYo by
   18
        virtue of their positions as directors and/or senior officers of the Company. The
   19
        Individual Defendants each had a series of direct and indirect business and personal
   20
        relationships with other directors and officers and major shareholders of the
   21
        Company. The Company controlled the Individual Defendants and all of YayYo
   22
        employees.
   23
              78.    The Company and the Individual Defendants were culpable
   24
   25   participants in the violations of §§11 and 12(a)(2) of the Securities Act as alleged

   26   above, based on their having signed or authorized the signing of the Registration

   27   Statement and having otherwise participated in the process which allowed the IPO

   28   to be successfully completed.
                                                  24
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08235-SVW-AFM Document 1 Filed 09/09/20 Page 26 of 26 Page ID #:26




    1         79.    This claim is brought within one year after discovery of the untrue

    2   statements and/or omissions in the Offering that should have been made and/or

    3   corrected through the exercise of reasonable diligence, and within three years of
    4   the effective date of the Offering. It is therefore timely.
    5                                 PRAYER FOR RELIEF
    6         WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for
    7   judgment and relief as follows:
    8         (a)    declaring this action to be a proper class action, designating Plaintiff
    9   as Lead Plaintiff and certifying Plaintiff as a class representative under Rule 23 of
   10   the Federal Rules of Civil Procedure and designating Plaintiff’s counsel as Lead
   11   Counsel;
   12         (b)    awarding damages in favor of Plaintiff and the other Class members
   13   against all Defendants, jointly and severally, together with interest thereon;
   14         (c)    awarding Plaintiff and the Class reasonable costs and expenses
   15
        incurred in this action, including counsel fees and expert fees; and
   16
              (d)    awarding Plaintiff and other members of the Class such other and
   17
        further relief as the Court may deem just and proper.
   18
                                   JURY TRIAL DEMANDED
   19
              Plaintiff hereby demands a trial by jury.
   20
   21   Dated: September 9, 2020                 THE ROSEN LAW FIRM, P.A.
   22                                            /s/Laurence M. Rosen
   23                                            Laurence M. Rosen (SBN 219683)
                                                 355 South Grand Avenue, Suite 2450
   24
                                                 Los Angeles, CA 90071
   25                                            Telephone: (213) 785-2610
   26                                            Facsimile: (213) 226-4684
                                                 Email: lrosen@rosenlegal.com
   27
   28                                            Counsel for Plaintiff
                                                  25
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
